IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Michael Boyer,                                :
                        Petitioner            :
                                              :
                 v.                           :      No. 513 M.D. 2020
                                              :      Submitted: April 22, 2022
Pennsylvania Department of                    :
Transportation, Bureau of                     :
Driver Licensing,                             :
                  Respondent                  :

BEFORE:          HONORABLE ANNE E. COVEY, Judge
                 HONORABLE ELLEN CEISLER, Judge
                 HONORABLE LORI A. DUMAS, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE DUMAS                                                          FILED: July 26, 2022

                 The Pennsylvania Department of Transportation, Bureau of Driver
Licensing (PennDOT), has filed a preliminary objection in response to the petition
for writ of mandamus filed pro se by Michael Boyer (Boyer) in this Court’s original
jurisdiction. Boyer seeks an order directing PennDOT to recalculate the length of
the suspension of his operating privilege from 64, one-year periods to 2, one-year
periods. We agree with PennDOT that because there exists an adequate and
available statutory remedy to challenge the suspension, mandamus does not lie.
Therefore, we sustain the preliminary objection and dismiss Boyer’s petition.
                                     I. Petition for Review
                 Boyer is an inmate at the State Correctional Institution at Phoenix. Pet.
for Rev., 9/3/20, ¶1. On August 29, 2001, Boyer was convicted of violating The
Controlled Substance, Drug, Device and Cosmetic Act.1 Id. ¶2. As a result of his
conviction, PennDOT suspended his operating privileges pursuant to former Section

1
    Act of April 14, 1972, P.L. 233, as amended, 35 P.S. §§780-101 to 780-144.
1532(c) of the Vehicle Code, 75 Pa.C.S. §1532(c).2                      Id., Ex. (Restoration
Requirements Letter). PennDOT imposed 64, one-year periods of suspension of his
operating privilege. Boyer’s operating privilege is suspended until October 16,
2065. Id. ¶7.
               Boyer asserts that the suspension periods “are in conflict with the
controlling statute and constitute a procedural due process violation.”3 Id. ¶8.
According to Boyer, the suspension of operating privileges is triggered upon a
conviction arising from a criminal episode, not each underlying offense that results
in a conviction. Id., Ex. (Mem. of Law at 8-9). In his case, there were only two


2
  At the time Boyer’s operating privilege was suspended, Section 1532(c) provided:
        Suspension.--The department shall suspend the operating privilege of any person
        upon receiving a certified record of the person's conviction of any offense involving
        the possession, sale, delivery, offering for sale, holding for sale or giving away of
        any controlled substance under the laws of the United States, this Commonwealth
        or any other state, or any person 21 years of age or younger upon receiving a
        certified record of the person’s conviction or adjudication of delinquency under 18
        Pa.C.S. § 2706 (relating to terroristic threats) committed on any school property,
        including any public school grounds, during any school-sponsored activity or on
        any conveyance providing transportation to a school entity or school-sponsored
        activity.
            (1) The period of suspension shall be as follows:
                (i) For a first offense, a period of six months from the date of the suspension.
                (ii) For a second offense, a period of one year from the date of the
                suspension.
                (iii) For a third and any subsequent offense thereafter, a period of two years
                from the date of the suspension.
            (2) For the purposes of this subsection, the term “conviction” shall include any
            conviction or adjudication of delinquency for any of the offenses listed in
            paragraph (1), whether in this Commonwealth or any other Federal or state
            court.
Formerly 75 Pa. C.S. §1532(c).
3
  The Pennsylvania Supreme Court has explained that “the essential requisites [of due process] are
notice and meaningful opportunity to be heard.” Dep’t of Transp., Bureau of Driver Licensing v.
Clayton, 684 A.2d 1060, 1064 (Pa. 1996) (citing Soja v. Pa. State Police, 455 A.2d 613, 615 (Pa.
1982) (“the essential elements of due process are notice and opportunity to be heard and to defend
in an orderly proceeding adapted to the nature of the case before a tribunal having jurisdiction of
the cause”)).
                                                      2
criminal episodes; therefore, only two suspensions were appropriate.                            Id.
Additionally, Boyer states that he filed for mandamus because he “has not been
afforded an avenue to defend against the improper imposition of the periods of
suspension.” Id., Ex. (Mem. of Law at 6). Boyer requests that this Court compel
PennDOT to enact only two, one-year periods of suspension of his operating
privilege.
               In response to Boyer’s petition, PennDOT filed a preliminary objection
alleging that Boyer failed to state a claim for relief because he failed to avail himself
of an adequate statutory remedy to challenge the suspension of his operating
privilege. Prelim. Obj., 4/16/21, ¶¶8-10 (citing 75 Pa.C.S. §1550(a); 42 Pa.C.S. §
933(a)(1)(ii)). Boyer did not file a brief in opposition to PennDOT’s preliminary
objection.4
                                         II. Discussion
               In considering preliminary objections, the Court “must consider as true
all well-pleaded material facts set forth in the petition and all reasonable inferences
that may be drawn from those facts.” Richardson v. Beard, 942 A.2d 911, 913 (Pa.
Cmwlth. 2008). “[C]ourts reviewing preliminary objections may not only consider
the facts pled in the [petition for review], but also any documents or exhibits attached
to it.” Allen v. Dep’t of Corr., 103 A.3d 365, 369 (Pa. Cmwlth. 2014). “The Court
need not accept as true conclusions of law, unwarranted inferences from facts,
argumentative allegations, or expressions of opinion.” Freemore v. Dep’t of Corr.,
231 A.3d 33, 37 (Pa. Cmwlth. 2020) (quoting Torres v. Beard, 997 A.2d 1242, 1245
(Pa. Cmwlth. 2010)). Preliminary objections will be sustained only where it is clear



4
  On March 15, 2022, this Court entered an order precluding Boyer from filing a brief in opposition
and participating in oral argument, if argument had been scheduled, because of his failure to file a
timely brief in opposition to PennDOT’s preliminary objection. Order, 3/15/22, at 1.
                                                 3
that a pleading does not state a claim for which relief can be granted. Torres, 997
A.2d at 1245.
                  A writ of mandamus is an extraordinary remedy used to compel the
performance of a ministerial act or mandatory duty where a petitioner establishes (1)
a clear legal right to relief, (2) a corresponding duty in the respondent, and (3) a lack
of any other adequate and appropriate remedy. Tindall v. Dep’t of Corr., 87 A.3d
1029, 1034 (Pa. Cmwlth. 2014). The purpose of mandamus is not to establish rights
but to enforce rights that have been clearly established. Id.
                  Significantly, “[a] party challenging administrative decision-making
who has not exhausted available administrative [or statutory] remedies is precluded
from obtaining judicial review by mandamus[] or otherwise.” Petsinger v. Dep’t of
Lab. & Indus., Off. of Vocational Rehab., 988 A.2d 748, 754 (Pa. Cmwlth. 2010)
(footnote omitted). Further, “[a]n individual who does not exercise his statutory
appeal rights cannot later reclaim those rights under the guise of a petition for
mandamus.” Dotterer v. Sch. Dist. of City of Allentown, 92 A.3d 875, 881 (Pa.
Cmwlth. 2014) (cleaned up). Against these principles, we consider PennDOT’s
preliminary objection to Boyer’s claims.
                  PennDOT raises the existence of an adequate statutory remedy as the
basis of its preliminary objection for failure to state a claim. We agree.
                  Section 1550(a) of the Vehicle Code provides an individual the right to
appeal the suspension of his operating privileges “to the court vested with
jurisdiction of such appeals by or pursuant to Title 42 (relating to judiciary and
judicial procedure).” 75 Pa.C.S. §1550(a).5 Jurisdiction of such appeals lies in the

5
    At the time of Boyer’s conviction, Section 1550(a) provided:
          Any person who has been denied a driver’s license, whose driver’s license has been
          canceled or whose operating privilege has been recalled, suspended, revoked or
          disqualified by the department shall have the right to appeal to the court vested with
          jurisdiction of such appeals by or pursuant to Title 42 (relating to judiciary and
                                                   4
courts of common pleas. 42 Pa.C.S. §933(a)(1)(ii).6 “This de novo appeal before a
court of law is an appropriate and adequate remedy that can be used to raise any
defense, whether constitutional or statutory.” Smires v. O’Shell, 126 A.3d 383, 390
(Pa. Cmwlth. 2015) (thus dismissing a petition for writ of mandamus).
               If the suspension appeal is denied, then an individual has the right to
appeal the common pleas court’s order to this Court. See 42 Pa. C.S. §762(a)(3)
(vesting appellate jurisdiction in the Commonwealth Court for secondary review of
operating privilege suspensions). This Court has stated that “[t]his is all the process
to which [an individual is] entitled.” Smires, 126 A.3d at 392.
               Boyer claims, however, that mandamus is the only avenue available to
him because he made “several attempts to rectify [PennDOT’s] administrative error
to no avail.” Pet. for Rev., Ex. (Mem. of Law at 5). Although Boyer may be
dissatisfied with the outcome of his prior attempts to challenge his suspension
period, he may not seek to compel a different result through mandamus. A statutory

         judicial procedure). The appellant shall serve a copy of the petition for appeal,
         together with a copy of the notice of the action from which the appeal has been
         taken, upon the department’s legal office.
Formerly 75 Pa.C.S. §1550(a).
6
  It states in relevant part:
         Except as otherwise prescribed by any general rule adopted pursuant to section 503
         (relating to reassignment of matters), each court of common pleas shall have
         jurisdiction of appeals from final orders of government agencies in the following
         cases:
         (1) Appeals from Commonwealth agencies in the following cases:
                                                 ***
         (ii) Determinations of the Department of Transportation appealable under the
         following provisions of Title 75 (relating to vehicles):
         Section 1377 (relating to judicial review).
         Section 1550 (relating to judicial review).
         Section 4724(b) (relating to judicial review).
         Section 7303(b) (relating to judicial review).
         Section 7503(b) (relating to judicial review).
42 Pa.C.S. §933(a)(1)(ii) (emphasis added).

                                                5
appeal, not a petition for writ of mandamus, is the proper avenue for Boyer to
challenge the suspension of his operating privilege, including any constitutional
claims. 75 Pa.C.S. §1550(a). For this reason, mandamus does not lie.7
                                        III. Conclusion
               In sum, mandamus relief is precluded where an individual has another
appropriate and adequate remedy. The Vehicle Code, 75 Pa.C.S. §§ 101-9805,
provides the procedure for an individual, like Boyer, to challenge a license
suspension through a statutory appeal to the court of common pleas. In that appeal,
any statutory or constitutional claims can be raised to the calculation of the
suspension period.         Because Boyer has an adequate statutory remedy, the
preliminary objection filed by PennDOT is sustained, and the petition for writ of
mandamus is dismissed.8



                                                     ___________________________
                                                     LORI A. DUMAS, Judge




7
  The fact that Boyer does not state in his petition whether he sought to appeal his suspension to
the court of common pleas is of no moment when, as here, Section 1550(a) of the Vehicle Code
provided adequate procedures by which Boyer could have challenged the suspension. Further,
“where a statutory remedy is provided which is mandatory and exclusive, equity is without power
to act in relief of a party who has failed to pursue that remedy.” City of Pittsburgh v. Conley, 559
A.2d 613, 615 (Pa. Cmwlth. 1989) (cleaned up). Likewise, “[o]ne who allows his statutory appeal
rights to expire cannot at a later date successfully assert those appeal rights under the guise of a
petition for writ of mandamus.” Luke v. Cataldi, 883 A.2d 1114, 1120 (Pa. Cmwlth. 2005).
8
  In its brief, PennDOT advises that a bill now pending before the Senate, if acted upon, could
rescind all of Boyer’s current operating privilege suspensions imposed in accordance with former
Section 1532(c) of the Vehicle Code. See H.B. 987, 2021 Leg., Reg. Sess. (Pa. 2021). The bill
was re-referred to the Senate Appropriations Committee on June 6, 2022.
https://www.legis.state.pa.us/cfdocs/billInfo/bill_history.cfm?syear=2021&sind=0&body=H&ty
pe=B&bn=987 (last visited July 25, 2022).
                                                   6
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Michael Boyer,                      :
                 Petitioner         :
                                    :
           v.                       :     No. 513 M.D. 2020
                                    :     Submitted: April 22, 2022
Pennsylvania Department of          :
Transportation, Bureau of           :
Driver Licensing,                   :
                  Respondent        :


                                  ORDER

           AND NOW, this 26th day of July, 2022, the preliminary objection filed
by Pennsylvania Department of Transportation, Bureau of Driver Licensing is
SUSTAINED, and the Petition for Writ of Mandamus is DISMISSED.



                               LORI A. DUMAS, Judge